ORDER
PER CURIAM:
On March 23, 1999, in a panel opinion, the Court affirmed the February 1997 decision of the Board of Veterans’ Appeals that determined that he had not submitted new and material evidence to reopen a March 1979 VA administrative decision that his character of discharge was a bar to eligibility for VA benefits. D’Amico v. West, 12 Vet.App. 264 (1999). During the internal circulation of that order before its release, see the Court’s Internal Operating Procedures (IOP) at V.(a)(3), a judge requested en banc decision. On consideration of the foregoing, and it appearing quite clearly that: “The purpose of the Department [of Veterans Affairs] is to administer the laws providing benefits and other services to veterans and the dependents and the beneficiaries of veterans,” 38 U.S.C. § 301(b) (emphasis added), as defined by 38 U.S.C. § 101(2), and it further appearing that a decision of the full Court is not necessary either to ensure uniformity of decision or to resolve a question of exceptional importance — there being no question that appellant’s status is by § 301(b), supra, a bar to receiving veterans benefits, which include the nonadversarial, ex parte process of the Department and the benefit of the evidentiary equipoise provision of 38 U.S.C. § 5107(b), it is by the majority of the Court
ORDERED that en banc decision is DENIED.